        Case 5:19-cv-01275-DJS Document 16 Filed 09/23/20 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK

                            JUDGMENT IN A CIVIL CASE

Brandon M. Dine

             Plaintiff(s)
       vs.                              CASE NUMBER: 5:19-cv-1275 (DJS)

Commissioner of Social Security

             Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff is awarded attorneys fees under the Equal
Access to Justice Act (EAJA) (28 U.S.C. § 2412), et seq.) in the amount of $4,975.01.
It is further ordered that the payments will be made directly to Plaintiff’s attorney
pursuant to the agreed upon assignment from Plaintiff.

All of the above pursuant to the order of the Honorable Daniel J. Stewart, dated the
23rd day of September, 2020.

DATED: September 23, 2020




                                               s/Kathy Rogers
                                               Deputy Clerk
